NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
  Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
  opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
  prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
  official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: August 23, 2022


      S22A0584. IN THE INTEREST OF C.C. et al., Children.


       PETERSON, Presiding Justice.

      The Division of Family and Children Services (DFCS) is the

temporary custodian of Appellants John and Brittani Chandler’s

three children. The Chandlers seek a determination that they have

constitutional and statutory rights to object on religious grounds to

DFCS’s immunization of their children. Because the juvenile court

applied the wrong standard in finding that the Chandlers’ religious

objection was insincere, we vacate the trial court’s order and remand

this case for application of the correct standard.1

      The Lumpkin County Juvenile Court temporarily removed the



      1 We thank the State Bar of Georgia Religious Liberty Law Section and
the Barton Child Law & Policy Center of Emory University School of Law for
their helpful participation in this case as amici curiae.
Chandlers’ children into DFCS’s custody on January 6, 2021. The

Chandlers consented to an adjudication that the children were

dependent within the meaning of OCGA § 15-11-2 (22), 2 and that it

was contrary to the welfare of the children to be returned to a home

of a parent at that time. According to a Lumpkin County court order,

Brittani objected to the children being vaccinated; the Lumpkin

County court ordered that no vaccinations be given without judicial

approval.3 The Lumpkin County court later issued an order of

disposition incorporating a reunification plan. The case was then

transferred to the Forsyth County Juvenile Court (“the juvenile

court”).

      At a regularly scheduled review hearing for the dependency

case, Brittani’s counsel orally moved on religious grounds to block


      2 OCGA § 15-11-2 (22) defines “dependent child” as a child who: “(A) Has
been abused or neglected and is in need of the protection of the court; (B) Has
been placed for care or adoption in violation of law; or (C) Is without his or her
parent, guardian, or legal custodian.” Georgia’s Juvenile Code used the term
“deprived child” instead of “dependent child” before substantial revisions in
2013. See In the Interest of M.F., 298 Ga. 138, 138 n.1 (780 SE2d 291) (2015).
      3 The transcript from the preliminary protective hearing where this

happened is not part of the record of this case, as the hearing occurred in
Lumpkin County and no party moved to supplement the record with the
transcript.
                                        2
DFCS from obtaining routine vaccinations for the children. Her

position was stated in very broad terms; her counsel stated simply

that Brittani “believe[d] that she ha[d] a religious belief that

bar[red] her from allowing the children to get vaccinated.” DFCS

related that it sought immunization to facilitate the children’s

health care, schooling, and foster placement, and asserted the

authority to provide “ordinary medical care” to the children under

OCGA § 15-11-30. 4 At the end of the hearing, John interjected that

the Chandlers’ eldest child had started saying his first words when

he was three months old, but then stopped talking after receiving a

vaccine (for how long, John did not specify). John also mentioned

having a religious objection to vaccination, without elaborating. The

juvenile court denied Brittani’s motion.


     4   OCGA § 15-11-30 reads:

     A legal custodian has the right to physical custody of a child, the
     right to determine the nature of the care and treatment of such
     child, including ordinary medical care, and the right and duty to
     provide for the care, protection, training, and education and the
     physical, mental, and moral welfare of such child, subject to the
     conditions and limitations of the order and to the remaining rights
     and duties of such child’s parent or guardian.

                                     3
     John then moved for reconsideration and for a stay of

vaccination. Brittani joined in this motion and another hearing was

held in conjunction with a regularly scheduled hearing on the

dependency case. John testified that he did not believe COVID-19 is

“real”5 and described himself as “a conspiracy theorist.” He testified

that the family attended church before the COVID-19 pandemic, but

was not attending at the time of the hearing because, he said,

“Sundays are my little bit of time to spend with my wife because I

get home late at night [during the week]. So I don’t really have no

family time.” Construed liberally, John argued that (1) the First

Amendment to the United States Constitution forbade vaccinating

the children over the Chandlers’ objection, (2) parents retain a

statutory right to object on religious grounds to the vaccination of

their children under OCGA § 15-11-30, and (3) OCGA § 15-11-30’s

reference to “ordinary medical care” is void for vagueness as applied

to children of parents with religious objections to vaccinations.



     5  It is unclear whether COVID-19 vaccinations are among those DFCS
seeks to procure for the children.
                                   4
Brittani’s counsel proffered that Brittani “could get on the stand and

testify as to the church they attended, and how long they attended

it. She could also . . . read certain verses from the Bible that she has

her own interpretations about the [vaccination exemption] claim as

far as her religious beliefs,” without elaborating. Brittani did testify

at the hearing, but only about other matters relating to the

children’s dependency case, not about vaccines or religion.

     The juvenile court denied the Chandlers’ motion in a written

order on two principal grounds. First, the juvenile court found that

the Chandlers’ asserted religious objections were not sincere:

     [T]he Court finds that [the Chandlers’] argument that
     vaccination of the dependent children by the Department
     violates their free exercise of religion is specious at best.
     The Court finds that [the Chandlers] have not established
     by a preponderance of the evidence that they have a
     religious objection or even observe a particular religion.
     Contrary to, the evidence shows that they previously
     attended church but are no longer active, are against
     vaccination by personal philosophical choice based at
     least in part on an alleged perception after the oldest was
     vaccinated and that [John] is a self-proclaimed conspiracy
     theorist.

The juvenile court then went on to rule against the Chandlers on the

merits. The juvenile court concluded that, even if the Chandlers did
                                   5
have a sincere religious objection, the First Amendment to the

United States Constitution would not prohibit DFCS from

vaccinating the children. And the juvenile court determined that the

Chandlers lacked any rights arising under OCGA § 15-11-30 to

object to the vaccinations and that OCGA § 15-11-30 was not void

for vagueness. The Chandlers timely filed an application for

interlocutory appeal, which this Court granted under OCGA § 5-6-

35 (j) because they were entitled to a direct appeal6 of an order

denying their motion for injunctive relief in ongoing dependency

proceedings. See OCGA § 5-6-34 (a) (4); In the Interest of J. P., 267


      6 “[D]irect appeal” is the term we used in In the Interest of J. P., 267 Ga.
492 (480 SE2d 8) (1997), and is commonly used in Georgia appellate litigation.
That term can be misleading, especially in cases like this one where two
different appellate jurisdiction concepts apply simultaneously. First, OCGA §
5-6-35 (a) itemizes categories of cases in which appeals must come by
application for discretionary review instead of the mere filing of a notice of
appeal. One of those categories is “domestic relations cases.” OCGA § 5-6-35
(a) (2). But we held in J. P. that dependency proceedings (then called
“deprivation” proceedings) are not “domestic relations cases” as the term is
used in that statute, and thus no application for discretionary review is
necessary. Second, OCGA § 5-6-34 generally requires that non-final orders be
appealed by application for interlocutory review after the trial court grants a
certificate of immediate review. See OCGA § 5-6-34 (b). But non-final orders
denying injunctions may be appealed without following that process. See
OCGA § 5-6-34 (a) (4). The juvenile court order was not a final order, but it did
deny a request for an injunction, so it could be appealed by the Chandlers
without their following the interlocutory appeal process.
                                        6
Ga. 492 (480 SE2d 8) (1997). The Chandlers then timely filed a

notice of appeal.

      1. This case has not been mooted by voluntary cessation.

      After the case was docketed in this Court, on June 6, 2022,

Appellee Department of Human Services (DHS) filed a motion to

dismiss the appeal as moot based on voluntary cessation. See WMW,

Inc. v. Am. Honda Mot. Co., 291 Ga. 683, 685 (2) (733 SE2d 269)

(2012) (adopting federal voluntary cessation doctrine as a basis for

mootness).7 The motion attached as an exhibit a memorandum

outlining a new official policy that DFCS shall not “seek

immunizations for any child in DFCS’ temporary custody if a

noncustodial parent expresses a sincere religious objection to


      7 It is not clear why we follow federal mootness precedent, given that the
power of Georgia courts to decide cases is a question of Georgia law, not federal
law. See McAlister v. Clifton, 313 Ga. 737, 745 (873 SE2d 178) (2022) (Peterson,
J., concurring) (questioning why Georgia courts apply federal mootness
precedent); see also Black Voters Matter Fund v. Kemp, 313 Ga. 375, 391-400
(870 SE2d 430) (2022) (Peterson, J., concurring) (questioning in greater detail
why Georgia courts apply federal standing precedent). But unless and until we
overrule it, WMW remains the precedent of this Court. And we have no
occasion to reconsider it in this case, given that (1) we conclude that the case
is not moot even under federal principles, and (2) DHS offers no argument that
Georgia law should be interpreted in a way that is more favorable to its motion
than the federal principles we apply today.
                                       7
immunization of such child, barring extreme circumstances such as

a specific and unusual medical need.” DFCS further represented

that it no longer seeks to immunize the Chandlers’ children. It

requested that we dismiss the appeal as moot and vacate the

juvenile court’s rulings overruling Brittani’s objection to vaccination

and denying John’s motion for reconsideration.

     Four days later, on June 10, DHS filed a letter with this Court.

It said that the Chandlers’ eldest child received some vaccinations

on June 8. It said that this was due to “miscommunication,” it had

fired that child’s case manager, and it was “updating” its new

religious-exemption policy “to more clearly explain that foster

parents must be made aware of the policy and abide by it.”

     We deny DHS’s motion. An appellee’s “voluntary cessation of

challenged conduct does not ordinarily render a case moot because

a dismissal for mootness would permit a resumption of the

challenged conduct as soon as the case is dismissed.” WMW, 291 Ga.

at 685 (2). In asserting mootness based on voluntary cessation, a

party must bear a “heavy burden” of persuasion. Id. That said,

                                  8
“cessation of the allegedly illegal conduct by government officials

has been treated with more solicitude by the courts than similar

action by private parties.” Ragsdale v. Turnock, 841 F2d 1358, 1365

(7th Cir. 1988). “The reason . . . is that government actors are more

likely than private defendants to honor a professed commitment to

changed ways.” Keohane v. Fla. Dept. of Corr. Sec., 952 F3d 1257,

1267-1268 (11th Cir. 2020) (punctuation and citations omitted). But

we give no “bare deference: we probe the record to determine

whether the government has met its burden, even as we grant it a

presumption of good faith.” Brach v. Newsom, No. 20-56291, 2022

U.S. App. LEXIS 16510, at *15, 38 F4th 6 (9th Cir. June 15, 2022)

(en banc). Weighing against mootness due to voluntary cessation is

evidence that a policy change is unilateral such that the government

could “reenact[] precisely the same provision” immediately after

litigation concludes. City of Mesquite v. Aladdin’s Castle, Inc., 455

U.S. 283, 289 (102 SCt 1070, 71 LE2d 152) (1982); see also True the

Vote, Inc. v. IRS, 831 F3d 551, 561 (D.C. Cir. 2016) (“[T]here is a

difference between the controversy having gone away, and simply

                                 9
being in a restive stage.”). This can be true even if the government

does not indicate that it plans to immediately revive the challenged

policy, especially where it “vigorously defends the legality of [its

previous] approach” in court. West Virginia v. EPA, 142 SCt 2587,

2607 (2022) (punctuation and citation omitted).

     These considerations compel us to reach the conclusion that

this case is not moot because of voluntary cessation. DHS’s new

policy is not legislative in nature; it is an agency memorandum

issued at the discretion of the DHS Commissioner and revocable on

the same basis. And DHS defended the legality of its previous

approach in briefing and at oral arguments before this Court. We

note also that one of the Chandlers’ own children was vaccinated a

mere two days after the policy’s adoption. DHS blames this on a

miscommunication, and we have no reason to question that

explanation; nor do we question the good faith with which the DHS

Commissioner has adopted the new policy. But whatever the reason,

a new policy found only in an agency memorandum issued at the

discretion of the DHS Commissioner, that does not disclaim the

                                10
lawfulness of the previous policy that the Chandlers challenged, and

that in fact fails to prevent the challenged action does not establish

voluntary cessation. We therefore deny DHS’s motion to dismiss the

appeal as moot.

      2. We remand this case for proper sincerity analysis.

            a. Sincerity is necessary to the Chandlers’ claims.

      The Chandlers object to DFCS’s vaccination of their children

based on parental religious rights arising under the First

Amendment to the United States Constitution and federal

constitutional due-process rights that prohibit overly vague

statutes.8 They further argue that the right to object on religious

grounds is one of the rights reserved to parents by OCGA § 15-11-

30. As discussed below, that the Chandlers hold a sincere religious

objection is a prerequisite to their claims. The juvenile court found


      8 The Chandlers’ children, who are currently ages 6, 4, and 2, have not
raised any claims before this Court, through a guardian ad litem or otherwise.
The Chandlers have not sought to assert any rights on behalf of their children,
and neither party makes any argument based on the children’s rights or their
preferences regarding religion or vaccination. We therefore have no occasion to
consider the role of any rights that might belong to children themselves in
disputes like the one before us, or the extent to which noncustodial parents of
dependent children in DFCS custody might assert such rights.
                                      11
that the Chandlers lack a sincere religious objection, but it did so

applying at least a partially incorrect legal standard. In this posture,

we decline to examine the merits of the Chandlers’ arguments until

the juvenile court has applied the correct standard to this threshold

inquiry.

     We do not unnecessarily decide the constitutionality of

statutes. “As early as 1884, we recognized that principles underlying

the separation of powers should also limit occasions on which we

determine whether statutes violate the Georgia Constitution to

those where such a decision was truly necessary.” Black Voters

Matter Fund v. Kemp, 313 Ga. 375, 394 (1) (870 SE2d 430) (2022)

(Peterson, J., concurring). “Comity to a co-ordinate department of

the government requires, according to many decisions of this and

other courts, that causes shall not be disposed of upon constitutional

grounds when it is possible to avoid such questions, without a

sacrifice of the rights of parties[.]” Bd. of Ed. of Glynn County v.

Mayor of Brunswick, 72 Ga. 353, 354-355 (1884).

     And it is especially so in cases where the constitutional merits

                                  12
are important, novel, and difficult. This is such a case. When a child

is adjudicated dependent and taken into DFCS custody, most of the

child’s parents’ parental rights are transferred to DFCS for the

duration of DFCS’s custody:

     A legal custodian has the right to physical custody of a
     child, the right to determine the nature of the care and
     treatment of such child, including ordinary medical care,
     and the right and duty to provide for the care, protection,
     training, and education and the physical, mental, and
     moral welfare of such child, subject to the conditions and
     limitations of the order and to the remaining rights and
     duties of such child’s parent or guardian.

OCGA § 15-11-30. Thus, when the Chandlers consented to the

adjudication of dependency, they were consenting to the transfer of

those parental rights for the duration of DFCS’s custody. The

Chandlers do not challenge this generally. The Chandlers’ challenge

is essentially twofold. First, they argue as a matter of statutory

construction that this statute does not transfer to DFCS the right to

control the religious training of the children (including the right to

object to vaccinations on religious grounds). And second, they argue

that if the statute does purport to transfer that right, it is


                                 13
unconstitutional, both as a matter of the religion clauses of the First

Amendment and as a matter of due process vagueness as applied to

religious parents. The vagueness constitutional argument is a very

narrow one. And the religion clause arguments by their very nature

apply only to any religious aspects of rights transferred by statute;

the principal force of those arguments arises from the unique

limitations the Establishment Clause may impose on the state’s

ability to accept and exercise the parental right to control religious

training.

     Although narrow, these claims still present questions of

considerable potential impact. These significant questions are ones

of first impression in our Court. And appellate courts of at least two

other states have barred vaccinations in response to challenges like

those raised by the Chandlers, albeit in the context of those states’

different statutory schemes. See In the Interest of T.C., 290 So3d

580, 583-584 (Fla2d DCA 2020) (applying constitutional avoidance

to decline to “reach the issue of whether the Mother has a right

under the federal or Florida constitutions to keep her children from

                                  14
being immunized,” and holding unlawful under Florida statutory

law trial court order authorizing immunization of her children who

were in foster care); Diana H. v. Rubin, 171 P3d 200, 201 (Ariz. Ct.

App. 2007) (“Because we conclude the dependency adjudication did

not extinguish [a mother’s] right to determine the religious

upbringing of her child and because the state has not articulated a

compelling interest in immunizing [the child] sufficient to override

[the mother’s] objection to the procedure, we grant relief.”). Here,

there is a separate ground that may make deciding the difficult

merits issues presented in this case unnecessary.

     The sincerity of the Chandlers’ religious beliefs is a necessary

element of their First Amendment claims. See Frazee v. Ill. Dept. of

Employ. Servs., 489 U.S. 829, 833 (109 SCt 1514, 103 LE2d 914)

(1989) (“Our judgments in [previous First Amendment free exercise

of religion cases] rested on the fact that each of the claimants had a

sincere belief that religion required him or her to refrain from [what

the government required of them] . . . . Because [a claimant in one

such case] unquestionably had a sincere belief that his religion

                                 15
prevented him from doing [what the government required], he was

entitled to invoke the protection of the Free Exercise Clause. . . .

There is no doubt that only beliefs rooted in religion are protected

by the Free Exercise Clause. Purely secular views do not suffice. Nor

do we underestimate the difficulty of distinguishing between

religious and secular convictions and in determining whether a

professed belief is sincerely held. States are clearly entitled to assure

themselves that there is an ample predicate for invoking the Free

Exercise Clause.” (punctuation and internal citations omitted));

Thomas v. Review Bd. of Ind. Empt. Sec. Div., 450 U.S. 707, 713 (101

SCt 1425, 67 LE2d 624) (1981) (“Only beliefs rooted in religion are

protected by the Free Exercise Clause[.]”). Their claim that OCGA

§ 15-11-30 is void for vagueness is also rooted in their asserted

religious beliefs, because they argue that the statute is void for

vagueness as applied to cases where parents have religious

objections to vaccinations. And a party raising an as-applied

vagueness claim has standing to assert only his own, actual rights,

not hypothetical situations or the rights of others. See Rockdale

                                   16
County v. U.S. Enters., Inc., 312 Ga. 752, 768 (3) (a) (865 SE2d 135)

(2021); State v. Raybon, 242 Ga. 858, 862 (252 SE2d 417) (1979) (per

curiam). 9 So the Chandlers can raise their as-applied vagueness

challenge to OCGA § 15-11-30 only if they in fact sincerely hold

religious beliefs that would be infringed upon by its application.10

      Religious sincerity is necessary for the Chandlers to pursue

their statutory claim, too. OCGA § 15-11-30 provides that legal

custodians of children — such as DFCS in relation to the Chandlers’



      9  As we noted in Rockdale County, “our vagueness cases all address
claims brought under the United States Constitution or both the United States
and Georgia Constitutions, or just refer to a ‘constitutional’ claim (as if which
Constitution was involved would not matter),” but then merely rely on federal
precedent or federally derived Georgia precedent. 312 Ga. at 761 (3) n.10. We
have expressed doubt that the two Constitutions in fact identically bar vague
statutes. See id. However, as in Rockdale County, we “need not delve further”
into these matters to resolve this case. Id. The Chandlers have not argued that
the Georgia Constitution is more protective against vague laws than the
United States Constitution. “Accordingly, we will proceed in our analysis in
reliance on the existing federal and heavily-federally-influenced Georgia
precedent.” Id.
       10 In their brief before this Court, the Chandlers also assert that OCGA

§ 15-11-30 is void for vagueness due to its use of the ambiguous term “legal
custodian.” But the Chandlers did not present this argument to the juvenile
court, so it is not preserved for our consideration. See Smith v. Baptiste, 287
Ga. 23, 30 (3) (694 SE2d 83) (2010) (“Because Appellees did not raise this
constitutional issue in the trial court and obtain a distinct ruling on it from
that court, the issue cannot be considered for the first time in this Court.”).

                                       17
children — have “the right to determine the nature of the care and

treatment of such child, including ordinary medical care . . . subject

to . . . the remaining rights and duties of such child’s parent or

guardian.” OCGA § 15-11-30.11 The Chandlers argue that the

remaining rights and duties recognized by OCGA § 15-11-30 include

“the right to a religious exemption to immunization.” But they

identify no authority for the curious proposition that any religious

rights preserved by OCGA § 15-11-30 can arise from religious beliefs

that parents do not actually hold. Cf. United States v. Seeger, 380



      11 The Court of Appeals has held that that “the right to lodge religious
objections to a child’s immunizations . . . are not residual rights of the child’s
parents” under the precursor to OCGA § 15-11-30. In the Interest of C.R., 257
Ga. App. 159, 161 (570 SE2d 609) (2002). That decision is a precedent that
binds all trial courts, and so the juvenile court properly followed it below. See
Ga. Const. Art. VI, Sec. V, Par. III (“The decisions of the Court of Appeals
insofar as not in conflict with those of the Supreme Court shall bind all courts
except the Supreme Court as precedents.”). But some of us have significant
concerns regarding that case’s analysis. In particular, the court conflated the
“right and duty” imposed by OCGA § 15-11-30 on the custodian of a deprived
child — such as DFCS here — to provide for the child’s “moral welfare,” with
the separate right vested through OCGA § 19-9-6 (11) in a fit custodial parent
to provide for a child’s “religious training” without being subject to a
noncustodial parent’s preferences. See In the Interest of C.R., 257 Ga. App. at
161 (quoting former OCGA §§ 15-11-13, 19-9-6 (4)). And the Court of Appeals’s
brief reasoning in that case did not address the Establishment Clause issues
that would arise if the government were vested with the authority to direct a
child’s religious training.
                                       18
U.S. 163, 185 (85 SCt 850, 13 LE2d 733) (1965) (holding that

whether a belief is “truly held” is “a prime consideration to the

validity of every claim for [a federal statutory] exemption as a

conscientious objector.”). Unlike some other statutes that require

only a sworn affidavit of religious beliefs, no language in OCGA § 15-

11-30 relieves religious objectors from the obligation to prove

sincerity to a court empowered to evaluate their credibility.

Compare OCGA § 20-2-771 (e) (“For a child to be exempt from

[school] immunization on religious grounds, the parent or guardian

must first furnish the responsible official of the school or facility an

affidavit in which the parent or guardian swears or affirms that the

immunization required conflicts with the religious beliefs of the

parent or guardian.”). Sincerity, then, is a prerequisite to the

Chandlers’ statutory arguments as well.

     In observing that sincerity is a necessary foundation for the

Chandlers’ claims, we do not mean to suggest that a court must

always make a determination as to sincerity before considering the

remainder of a religion-based claim. Courts often assume the

                                  19
sincerity of a professed religious belief before rejecting claims that

clearly fail on other grounds, partly because sincerity can be much

harder to analyze than the merits of the claims themselves. See, e.g.,

Kentucky ex rel. Danville Christian Acad., Inc. v. Beshear, 981 F3d

505, 509 (6th Cir. 2020) (order); Workman v. Mingo County Bd. of

Educ., 419 Fed. Appx. 348, 352 (4th Cir. 2011). But here, the

opposite appears to be the case: the Chandlers’ claims are novel,

whereas the trial court already expressed serious doubts about the

sincerity of their beliefs. Under these circumstances, we decline to

resolve the difficult and consequential merits of the Chandlers’

claims before the juvenile court has properly addressed the

preliminary question of sincerity.

          b. The juvenile court incorrectly analyzed sincerity.

     The juvenile court did determine that the Chandlers did not

carry their burden of showing that their religious objections

regarding vaccination are sincerely held. As recounted above, the

juvenile court made the following findings regarding sincerity:

     [T]he Court finds that [the Chandlers’] argument that

                                 20
     vaccination of the dependent children by the Department
     violates their free exercise of religion is specious at best.
     The Court finds that [the Chandlers] have not established
     by a preponderance of the evidence that they have a
     religious objection or even observe a particular religion.
     Contrary to, the evidence shows that they previously
     attended church but are no longer active, are against
     vaccination by personal philosophical choice based at
     least in part on an alleged perception after the oldest was
     vaccinated and that [John] is a self-proclaimed conspiracy
     theorist.

     The juvenile court’s conclusion of insincerity is apparent. It

would be entitled to significant deference were it properly arrived

at, and would likely end our analysis of this case. See Byrd v. State,

No. S22A0254, 2022 Ga. LEXIS 178, at *7, ___ Ga. ___ (2) (c) n.5

(June 22, 2022) (“[A] factual and credibility finding . . . is generally

afforded great deference on appeal.”); Sourbeer v. Robinson, 791 F2d

1094, 1102 (3d Cir. 1986) (First Amendment case: “Unless the

district court’s finding of insincerity is clearly erroneous, we need go

no further.”).

     But the juvenile court’s analysis was at least partially flawed.

Even if the Chandlers do not “observe a particular religion” or attend

church consistently, and even if their objection to vaccination is

                                  21
partly secular, they may still be able to identify a religious belief

that they sincerely hold and that would be violated by the

vaccination of their children. See Frazee, 489 U.S. at 834 (“[W]e

reject the notion that to claim the protection of the Free Exercise

Clause, one must be responding to the commands of a particular

religious organization.”); Wiggins v. Sargent, 753 F2d 663, 666 (8th

Cir. 1985) (noting, in First Amendment case, that “a belief can be

both secular and religious”). The juvenile court’s sincerity finding

apparently rested at least in part on an assumption to the contrary;

this prevents us from affirming this ruling. See State v. Hill, 295 Ga.

716, 718 (763 SE2d 675) (2014) (“[I]f the trial court significantly

misapplies the law . . ., [its] exercise of discretion can be upheld only

if this Court can reach the conclusion that had the trial court used

the correct . . . legal analysis, it would have had no discretion to

reach a different judgment.”). Nor can we resolve the factual

question of sincerity through our own review of the record in this

case. See Oubre v. Woldemichael, 301 Ga. 299, 307 (2) (b) (800 SE2d

518) (2017) (remanding case for resolution of factual questions).

                                   22
Moreover, we would go astray were we to try to resolve the

important — and difficult — legal questions this case raises about

the relationship between parental religious rights and the State’s

custodial authority over dependent children without the trial court

first making the necessary factual findings and then our being

assured that determining the merits questions was truly necessary.

We therefore remand this case for the juvenile court to apply the

proper standard in deciding whether the Chandlers have raised a

sincere religious objection.

     In fairness to the juvenile court, the proper standard is not

easily reducible to a simple formula; accordingly, we offer the

following guidance drawn from federal precedent regarding how to

evaluate religious sincerity. Ultimately, the juvenile court must

determine whether the Chandlers’ religious objection to the

vaccination of their children is “truly held.” Seeger, 380 U.S. at 185

(interpreting federal statute). The juvenile court’s inquiry “must be

handled with a light touch, or ‘judicial shyness.’” Moussazadeh v.

Tex. Dept. of Crim. Justice, 703 F3d 781, 792 (5th Cir. 2012)

                                 23
(applying federal statute). The court should “sh[y] away from

attempting to gauge how central a sincerely held belief is to the

believer’s religion.” Watts v. Fla. Int’l Univ., 495 F3d 1289, 1295

(11th Cir. 2007) (First Amendment case). And it must bear in mind

that “a belief can be both secular and religious. The categories are

not mutually exclusive.” Wiggins, 753 F2d at 666. Thus, the juvenile

court will have to parse out whether the Chandlers’ objection is at

least partly religiously motivated, as opposed to being entirely

motivated by secular concerns. See United States v. Quaintance, 608

F3d 717, 722 (10th Cir. 2010) (interpreting a federal statute

incorporating constitutional standards); Penwell v. Holtgeerts, 386

Fed. Appx. 665, 667 (9th Cir. 2010) (per curiam); Doswell v. Smith,

No. 94-6780, 1998 U.S. App. LEXIS 4644, at *13-14 (4th Cir. Mar.

13, 1998) (unpublished opinion); United States v. DeWitt, 95 F3d

1374, 1376 (8th Cir. 1996) (per curiam).

     The Chandlers’ characterization of their objection as religious

is not determinative of their sincerity. See Ackerman v. Washington,

16 F4th 170, 181 (6th Cir. 2021) (interpreting federal statute). The

                                24
juvenile court can weigh various factors, including (but not limited

to) how long the Chandlers have asserted their professed religious

belief, how much they know about it, and their reliance on “religious

literature and teachings supporting the belief[.]” Ackerman, 16 F4th

at 181. Whether the Chandlers have wavered in their actions related

to vaccination “also appears to be relevant[.]” Id. So is whether they

have been consistent and transparent in indicating that they have a

religiously motivated objection to vaccination. See Friedman v.

Clarkstown Cent. Sch. Dist., 75 Fed. Appx. 815, 819 (2d Cir. 2003)

(summary order) (“We note particularly, as did the district court,

evidence that plaintiff never described her religious beliefs as the

basis for her refusal to immunize to her son’s pediatricians, her lack

of forthrightness in answering the questions of the superintendent

and the district court about the basis for her objections, and the

changing nature of her objections over the course of this

litigation. . . . [T]he record in this case suggests to us that plaintiff

does not in fact hold religious objections to immunization . . . .”). But

the juvenile court should also be cautious in affording more than a

                                   25
little weight to evidence that the Chandlers were inconsistent in

visibly living out their religious beliefs; for example, the frequency

of the family’s church attendance. See id. (“[W]e recognize that

religious beliefs may develop over time and that people may

transgress   religious   beliefs   that   are   nonetheless   sincerely

held . . . .”); Ackerman, 16 F4th at 181 (holding that a sincere

believer does not lose his ability to assert religious rights “merely

because he is not completely scrupulous in his observance; for where

would religion be without its backsliders, penitents, and prodigal

sons?” (quoting Grayson v. Schuler, 666 F3d 450, 454 (7th Cir. 2012)

(interpreting federal statute) (punctuation omitted)).

     In sum, the juvenile court’s task is ultimately to assess

whether the Chandlers are credible in asserting that their objection

to the vaccination of their children is religiously motivated. See

Snyder v. Murray City Corp., 124 F3d 1349, 1352 (10th Cir. 1997)

(observing in First Amendment case that “[t]he inquiry into the

sincerity of a free-exercise plaintiff’s religious beliefs is almost

exclusively a credibility assessment . . . .”); see also Int’l Soc. for

                                   26
Krishna Consciousness, Inc. v. Barber, 650 F2d 430, 439 (2d Cir.

1981) (observing in First Amendment case that key issue was

whether religious belief was asserted “in good faith”). The

considerations identified above are meant merely as aids to that

inquiry.

     If, after applying the proper standard to the existing record,

the juvenile court finds that the Chandlers failed to carry their

burden of showing that their objection to their children being

vaccinated was motivated by a sincere religious belief, then it should

deny their claims with no further analysis. See Sourbeer, 791 F2d at

1102 (First Amendment case: “Unless the district court’s finding of

insincerity is clearly erroneous, we need go no further.”). If it finds

that the Chandlers have carried their burden on this point, then the

court may resolve the merits of their claims based on its previous

order or, at the discretion of the court, may do additional analysis

on the merits.

     Judgment vacated and case remanded with direction.
All the Justices concur.


                                  27